Citation Nr: 0635880	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  02-08 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability, including degenerative disc disease of the 
lumbar spine. 

2.  Entitlement to service connection for a chronic skin 
condition, including dermatitis, claimed as the residual of 
exposure to Agent Orange. 

3.  Entitlement to service connection for benign prostatic 
hypertrophy, claimed as the residual of exposure to Agent 
Orange. 

4.  Entitlement to service connection for a chronic knee 
disability. 

(The issue of whether the veteran's current spouse, A. D. P., 
may be recognized as his dependent spouse for VA purposes is 
the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967, a portion of which represented service in the 
Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February 2000, November 2000, and February 2002 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Philippines.

In a rating decision of April 1979, the RO denied entitlement 
to service connection for a chronic low back disability, 
specifically, acute low back strain and residuals of blast 
concussion.  In a subsequent rating decision of March 1999, 
the RO continued its denial of service connection for a 
chronic low back disability, finding that new and material 
evidence sufficient to reopen the veteran's previously-denied 
claim had not been submitted.  The veteran voiced no 
disagreement with either of those rating decisions, which 
have now become final.

Since the time of the March 1999 rating decision, the veteran 
has submitted additional evidence in an attempt to reopen his 
claim.  The RO found such evidence new and material, but 
continued its denial of service connection for a chronic low 
back disability.  

For reasons which will become apparent, the appeal as to all 
issues save that of whether new and material evidence has 
been submitted sufficient to reopen the veteran's previously-
denied claim for service connection for a chronic low back 
disability is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  In rating decisions of April 1979 and March 1999, the RO 
denied entitlement to service connection for a chronic low 
back disability, specifically, acute low back strain and 
residuals of blast concussion.

2.  Evidence received since the time of the RO's March 1999 
decision denying entitlement to service connection for a 
chronic low back disability is neither duplicative nor 
cumulative, and of sufficient significance that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The decisions of the RO in April 1979 and March 1999 
denying the veteran's claim for service connection for a 
chronic low back disability are final.  38 U.S.C.A. §§ 1110, 
7105 (West 2002).  

2.  Evidence received since the RO most recently denied 
entitlement to service connection for a chronic low back 
disability in March 1999 is both new and material, and 
sufficient to reopen the veteran's claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain, and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic low back 
disability, and the fact that remand is necessary for 
additional development of the claim on the merits, the Board 
finds that no further discussion of VCAA compliance is 
warranted at this time.  

Analysis

The Board wishes to make it clear that it has reviewed all 
the evidence in the appellant's claims file, which includes:  
his multiple contentions, including those raised at an RO 
hearing in October 2001; service medical records; VA medical 
records and examination reports; private medical records and 
examination reports; and various statements of the veteran's 
private physicians.  Although the Board has an obligation to 
provide adequate reasons and bases supporting its decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the veteran's claim, 
and what the evidence in the claims file shows, or fails to 
show, with respect to that claim.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for a 
chronic low back disability.  In pertinent part, it is 
contended that, while in service, the veteran sustained an 
injury to his lower back, residuals of which he still 
suffers.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  However, once 
entitlement to service connection for a given disorder has 
been denied by a decision of the RO, that decision (absent 
disagreement by the veteran within one year), is final.  
38 U.S.C.A. § 7105 (West 2002).  Where a claim for 
entitlement to service connection has been previously denied, 
and that decision becomes final, the claim can be reopened 
and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).  

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a).  The revised 
version of 38 C.F.R. § 3.156(a) is applicable to claims filed 
on or after August 29, 2001.  Here, the veteran's application 
to reopen his previously denied claim of service connection 
for a chronic low back disability was filed in 1999, and, as 
such, the prior version of 38 C.F.R. § 3.156(a) applies to 
his claim.  See 38 C.F.R. § 3.156(a) (2000).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself, or in consideration with 
evidence previously considered, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156 (2005).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 


decision."  Hodge at 1356.  In determining whether new and 
material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

In the present case, at the time of the April 1979 and March 
1999 RO decisions denying service connection for a low back 
disability, there were on file the veteran's service medical 
records, as well as reports of VA general medical and 
orthopedic examinations.  Those records clearly show that, 
while in service, the veteran received treatment for various 
low back problems, those problems were acute and transitory 
in nature, and resolved without residual disability.  Based 
on evidence on file at the time of the aforementioned rating 
decisions, it was determined that the veteran did not, in 
fact, suffer from a chronic low back disability of any kind.  
Those determinations were adequately supported by and 
consistent with the evidence then of record, and are now 
final.

Since the time of the March 1999 rating decision, the veteran 
has submitted additional evidence, consisting of VA and 
private inpatient and outpatient treatment records and 
examination reports, as well as a number of statements from 
his private physicians.  Those records make it clear that the 
veteran currently suffers from a chronic low back disability, 
variously characterized as degenerative joint and/or disc 
disease of the lumbar spine.  Moreover, in correspondence of 
June 2002, the veteran's private physician offered his 
opinion that the veteran's current low back disability was, 
in fact, the result of "carrying heavy loads" in service.  
Such evidence is not only "new," but "material."  This is to 
say that, when taken in conjunction with other evidence of 
record, it provides, at a minimum, a "more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability."  Accordingly, the Board is of the 
opinion that new and material evidence sufficient to reopen 
the veteran's claim for service connection for a chronic low 
back disability has been presented, and that the claim is, 
therefore, reopened.



ORDER

New and material evidence having been submitted sufficient to 
reopen the veteran's previously-denied claim for service 
connection for a chronic low back disability, the veteran's 
claim is reopened, and, to that extent only, the appeal is 
allowed. 


REMAND

Having determined that new and material evidence sufficient 
to reopen the veteran's previously-denied claim has been 
submitted, the Board must now proceed to a de novo review of 
all pertinent evidence of record on the issue of service 
connection for a chronic low back disability.  

In that regard, service medical records disclose that, in 
March 1966, the veteran suffered the "blast effect" of a 
mortar round, resulting in a fall, and the immediate onset of 
low back pain.  A physical examination conducted at that time 
was negative with the exception of paraspinal muscle spasm in 
the lower back.  Following treatment, the veteran showed 
steady improvement, and was subsequently discharged to light 
duty.  The diagnosis at that time was acute low back strain.  
At the time of a service separation examination in September 
1967, there was no indication that the veteran suffered from 
any chronic disability of his spine or musculoskeletal 
system.  However, beginning in 1990, the veteran began to 
experience rather significant low back problems for which he 
eventually underwent surgery.  

As noted above, the veteran's private treating physician has 
offered his opinion that the veteran's current low back 
disability is, in fact, the result of various activities in 
service, in particular, the carrying of heavy loads.  To 
date, the veteran has yet to undergo a VA compensation and 
pension examination for the purpose of determining the exact 
nature and etiology of his current low back problems.  Under 
the circumstances, the Board is of the opinion that 
additional development of the evidence is appropriate prior 
to a final adjudication of the veteran's claim for service 
connection for a low back disability.  

Turning to the issues of service connection for chronic skin 
problems (including dermatitis), benign prostatic 
hypertrophy, and chronic knee problems, the Board observes 
that service medical records are negative for evidence of any 
such pathology.  However, the veteran's argument revolves not 
around a claim for direct service connection, but, rather, 
for benefits premised upon exposure to Agent Orange.  In that 
regard, a review of the record discloses that the veteran 
did, in fact, serve in the Republic of Vietnam, and may 
therefore be presumed to have been exposed to Agent Orange.  
In pertinent part, it is argued that the veteran's current 
dermatitis, benign prostatic hypertrophy, and knee problems 
are the result of that exposure.  

The Board observes that, based on the evidence of record, the 
veteran does currently suffer from dermatitis, as well as 
benign prostatic hypertrophy, and arthritis of his knee(s).  
Moreover, the veteran's private physician has offered his 
opinion that the disabilities at issue are, in fact, the 
result of the veteran's exposure to herbicides, including 
Agent Orange.  Under the circumstances, the Board is of the 
opinion that additional VA examinations are necessary prior 
to a final adjudication of the veteran's claims for service 
connection.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to July 2004, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the claims file.  
In addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The veteran should then be afforded 
additional VA orthopedic, dermatologic, 
and genitourinary examinations in order 
to more accurately determine the exact 
nature and etiology of the disabilities 
at issue.  The RO is advised that the 
veteran must be given adequate notice of 
the date and place of any requested 
examinations, and a copy of all such 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination or examinations 
without good cause may have an adverse 
effect on his claims.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed. 

Following completion of the orthopedic 
examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from chronic 
low back and/or knee disabilities, and, 
if so, whether those disabilities as 
likely as not had their origin during the 
veteran's period of active military 
service.

Following completion of the dermatologic 
examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from a chronic 
skin problem (including dermatitis), and, 
if so, whether that pathology as likely 
as not had its origin during the 
veteran's period of active military 
service, including as the result of 
exposure to Agent Orange.

Following completion of the genitourinary 
examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from a chronic 
prostate condition (including benign 
prostatic hypertrophy), and, if so, 
whether such pathology as likely as not 
had its origin during the veteran's 
period of active military service, 
including as the result of exposure to 
Agent Orange.

All of the aforementioned opinions and 
findings should be made a part of the 
veteran's claims folder.  The claims 
folder and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiners prior to completion of the 
examinations.  Moreover, a notation to 
the effect that this record review took 
place should be included in the 
examination reports.

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
complete.  In so doing, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and in 38 C.F.R. § 3.159 (2005) are fully 
complied with and satisfied.  

4.  The RO should then review the 
veteran's claims for service connection 
for low back and knee disabilities, a 
skin condition (including dermatitis), 
and benign prostatic hypertrophy.  Should 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the most recent 
Supplemental Statement of the Case (SSOC) 
in October 2003.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


